NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3052-19

ASHAAN WROTEN,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted November 1, 2021 – Decided November 15, 2021

                   Before Judges Sabatino and Natali.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Ashaan Wroten, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
        Defendant Ashaan Wroten is presently incarcerated at Mountainview

Youth Correctional Facility. He appeals from a final decision of the New Jersey

Department of Corrections (Department), which found that he committed

prohibited act *.005, threatening another with bodily harm or with an offense

against his or her person or property, and .256, refusing to obey an order of any

staff member, in violation of N.J.A.C. 10A:4-4.1(a). We affirm.

        On January 10, 2020, while Wroten and other inmates were in the

recreation room, a "Code 33" was sent, signifying the existence of an emergency

in the prison facility requiring officer assistance. In response, prison guards

ordered all inmates to lay on the floor. According to the administrative record,

Wroten refused to lay still and repeatedly raised his head, prompting Sergeant

E. Cascarelli 1 to issue numerous oral commands for him to cease moving and to

keep his head down. According to Sergeant Cascarelli, Wroten refused to

comply, and instead stated "fuck you, you spic bitch, I'll fuck you up."

        As a result, Wroten was charged with the aforementioned two prohibited

acts, and a third, *.306, conduct that disrupts or interferes with the security or

orderly operation of a correctional facility. Wroten was served with the charges,

and after an internal investigation a referral was made to a hearing officer. The


1
    Sergeant Cascarelli's first name does not appear in the record.
                                                                            A-3052-19
                                         2
Department also obtained a mental health evaluation to assess, among other

issues, Wroten's mental state at the time of the January 10, 2020 incident, his

competency to participate in the disciplinary proceedings, and the effect any

imposed penalty would have on his mental health. Wroten denied the charges,

and he was provided with the assistance of counsel-substitute at the disciplinary

hearing.

      Wroten, who declined the opportunity to submit a written statement

detailing his version of the January 10, 2020 events, denied through his counsel-

substitute that he threatened Sergeant Cascarelli and claimed he simply told her

that he was not looking at her. His counsel-substitute also informed the hearing

officer that he had no previous disciplinary infractions and requested leniency.

      Wroten requested witness statements from two fellow inmates, Zaire

Batista and Theddues West. Batista summarily reported that Wroten "did not

make any threats," and West failed to support Wroten's version of events

claiming he saw "nothing at all."

      The hearing officer reviewed Wroten's confidential mental health

evaluation, and also offered Wroten the opportunity to confront adverse

witnesses, which he declined.       In addition, the court evaluated Sergeant

Cascarelli's statement that during the Code 33, Wroten was given several direct


                                                                           A-3052-19
                                       3
orders to which he failed to comply, called her the previously noted vulgar,

vituperative epithet, and threatened to "fuck [her] up."

      After considering all of the aforementioned documentary evidence, the

hearing officer concluded Wroten committed prohibited acts *.005 and .256 and

imposed the following sanctions:       one hundred and twenty-five days of

administrative segregation, loss of ninety-five days of commutation time, and

fifteen days of recreation privileges. The hearing officer dismissed the *.306

charge, concluding it was repetitive of the *.005 and .256 offenses.

      Wroten filed an administrative appeal in which he continued to maintain

his innocence, contended the hearing officer misinterpreted the facts, and

repeated that he had an unblemished disciplinary history adding that he "keeps

to himself." He also sought leniency and a stay of all sanctions pending appeal.

On January 16, 2020, the Department upheld the hearing officer's decision and

concluded after reviewing the evidence submitted that the charges were

"credible and the sanctions appropriate."

      This appeal followed in which Wroten raises two points. First, he appears

to challenge the sufficiency of the evidence presented at the disciplinary hearing

arguing he would never threaten a "custody official" and certainly not a sergeant.

Relatedly, he contends the proofs relied upon by the hearing officer are missing


                                                                            A-3052-19
                                        4
"important elements" rendering the final decision arbitrary, capricious, and

unreasonable.

      Second, he raises three procedural challenges to the disciplinary

proceedings. He questions why the disciplinary report related to the *.005

offense initially included the word "dismissed," which was then crossed out on

the report. He also objects to the hearing officer's consideration of documents

"AA1" and "C1," as he was not provided a copy of those documents. Finally,

he contends he was denied the opportunity to confront adverse witnesses. We

disagree with all of these arguments.

      "Our role in reviewing the decision of an administrative agency is

limited." Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div.

2010). "We defer to an agency decision and do not reverse unless it is arbitrary,

capricious or unreasonable[,] or not supported by substantial credible evidence

in the record." Jenkins v. N.J. Dep't of Corr., 412 N.J. Super. 243, 259 (App.

Div. 2010). "'Substantial evidence' means 'such evidence as a reasonable mind

might accept as adequate to support a conclusion.'" Figueroa, 414 N.J. Super.

at 192 (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      When reviewing a determination of the Department in a matter involving

prisoner discipline, we engage in a "careful and principled consideration of the


                                                                           A-3052-19
                                        5
agency record and findings." Williams v. Dep't of Corr., 330 N.J. Super. 197,

204 (App. Div. 2000) (quoting Mayflower Sec. Co. v. Bureau of Sec. in Div. of

Consumer Affairs of Dep't of Law & Pub. Safety, 64 N.J. 85, 93 (1973)). We

consider not only whether there is substantial evidence that the inmate

committed the prohibited act, but also whether, in making its decision, the

Department followed regulations adopted to afford inmates procedural due

process. See McDonald v. Pinchak, 139 N.J. 188, 194–96 (1995).

        "Prison disciplinary proceedings are not part of a criminal prosecution,

and the full panoply of rights due a defendant in such proceedings does not

apply." Jenkins v. Fauver, 108 N.J. 239, 248-49 (1987) (quoting Wolff v.

McDonnell, 418 U.S. 539, 556 (1974)). An inmate's more limited procedural

rights, initially set forth in Avant v. Clifford, 67 N.J. 496, 525–46 (1975), are

codified in a comprehensive set of NJDOC regulations. N.J.A.C. 10A:4-9.1 to

9.28.

        Those rights include a right to a fair tribunal, N.J.A.C. 10A:4-9.15, a

limited right to call witnesses and present documentary evidence, N.J.A.C.

10A:4-9.13, a limited right to confront and cross-examine adverse witnesses,

N.J.A.C. 10A:4-9.14, a right to a written statement of the evidence relied upon

and the reasons for the sanctions imposed, N.J.A.C. 10A:4-9.24, and, in certain


                                                                           A-3052-19
                                        6
circumstances, the assistance of counsel-substitute, N.J.A.C. 10A:4-9.12. The

regulations "strike the proper balance between the security concerns of the

prison, the need for swift and fair discipline, and the due-process rights of the

inmates." Williams, 330 N.J. Super. at 203 (citing McDonald, 139 N.J. at 202).

        Applying these principles, we are satisfied that there was substantial

credible evidence in the record supporting the Department's findings.             In

sustaining two of the charges, the hearing officer clearly rejected Wroten's

version of events and credited Sergeant Cascarelli's statement that Wroten

continued to move while ordered to lay on the ground, repeatedly raised his head

in direct violation of oral commands, cursed, and threatened her with physical

harm.

        Further, in rejecting Wroten's version, the hearing officer considered all

the evidence, including the statements from Batista and West. The hearing

officer clearly discounted those statements as West failed to support Wroten's

version in any measure and Batista's vague statement paled in comparison to

Sergeant Cascarelli's specific account, findings fully supported by the record.

In this regard, as the hearing officer noted, neither inmate directly disputed that

portion of Sergeant Cascarelli's written statement that Wroten cursed at her.




                                                                             A-3052-19
                                         7
      In light of these findings, we find no abuse of the Department's

considerable discretion.    As the hearing officer explained, "threats [against

correctional officers] are serious [and] put everyone at risk," and inmates are

expected to follow direct orders from the prison staff. See Jacobs v. Stephens,

139 N.J. 212, 219-22 (1995) (*.005 charge upheld when inmate yelled

profanities at corrections officer, including "Fuck you, I ain't giving you

shit . . ." "come on, come on[,] I'll fuck you up.").

      We also reject Wroten's due process challenges to the disciplinary

proceedings as he was afforded all of the procedural safeguards permitted by

Avant and codified in the Department's regulations. As noted, he was timely

served with the charges, appointed a counsel-substitute who advocated on his

behalf, and his hearing was conducted by an impartial tribunal.         Wroten's

counsel-substitute put forth a substantive defense, requested leniency, and

presented two witness statements, all of which the hearing officer considered.

Wroten was also offered the right to confront Sergeant Cascarelli but declined.

      As to his specific challenges, we note that it is clear from the record that

the "dismissed" notation on the disciplinary report was written in error as that

word was subsequently crossed out, and the hearing officer issued a detailed

decision finding Wroten guilty of the *.005 charge and dismissed the *.306


                                                                            A-3052-19
                                         8
charge. Second, document AA1 was not a separate piece of evidence considered

by the hearing officer, but a document reflecting the inventoried evidence.

      Finally, C1 is Wroten's confidential mental health evaluation. See

N.J.A.C. 10A:22-2.7.      Wroten provides no substantive challenge to the

designation of that document as confidential as inconsistent with the regulation,

nor does the record indicate he requested to review the document in his

administrative appeal.

      More importantly, nothing in C1 competently addresses the statements he

made to Sergeant Cascarelli on January 10, 2020, as the evaluator was not a

percipient witness to the events in the recreation room and the hearing officer

did not rely upon it for that purpose. Rather, the evaluation was considered as

it related to Wroten's mental health at the time of the incident, his competence

and attendant ability to understand the disciplinary proceedings, and the

propriety and effect of any penalty in light of his mental health issues, none of

which Wroten challenges on appeal.

      To the extent we have not specifically addressed any of Wroten's other

contentions, it is because we conclude they lack sufficient merit to warrant

discussion in this opinion. R. 2:11-3(e)(1)(D) to (E).




                                                                           A-3052-19
                                       9
Affirmed.




                 A-3052-19
            10